Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 09/07/22.
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	Claim 1 recites “identifying, with one or more processors, data sets commonly owned by an organization; automatically storing the commonly owned data sets on a same computing device in a distributed computing system; analyzing, with the one or more processors, query logs for the distributed computing system; identifying, with the one or more processors, projects with linked data sets in the query logs; storing, with the one or more processors, the projects with the most frequently linked data sets on the same computing device in the distributed computing system”.
 	The limitation of “identifying, with one or more processors, data sets commonly owned by an organization; automatically storing the commonly owned data sets on a same computing device in a distributed computing system; analyzing, with the one or more processors, query logs for the distributed computing system; identifying, with the one or more processors, projects with linked data sets in the query logs; storing, with the one or more processors, the projects with the most frequently linked data sets on the same computing device in the distributed computing system”. That is, other than reciting, “processor,” nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform identifying, analyzing, and evaluating steps. The processor in each steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, analyzing, and evaluating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

 	Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Claim 2 recites identified projects is represented by a node in the graph, and wherein a number of times two of the identified projects were linked in the query logs is represented by a weighted edge between the nodes presenting the two project in claim 1.  But identified projects does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Claim 3 recites identifying, with the one or more processors, clusters of projects connected by edges having weights greater than a predetermined threshold in claim 2.  But identifying, with the one or more processors, clusters of projects does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Claim 4 recites storing the projects with the most linked data sets comprises storing the identified clusters in claim 3.  But storing the identified clusters does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Claim 5 recites perform determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server in claim 4.  But perform determining the data transfer operations does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Claim 6 recites using a mixed integer programming model to identify clusters of projects based on linear relationships between projects in claim 1.  But using a mixed integer programming model to identify clusters of projects does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Claim 7 recites constraints for the mixed integer programming model include storage and compute capacities for each server in claim 6.  But constraints for the mixed integer programming model include storage and compute capacities does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 8 is dependent on claim 1 and includes all the limitations of claim 6. Claim 8 recites an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster in claim 8.  But an assignment map based on an output of the mixed integer programming model does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Claim 9 recites determining, data transfer operations required to implement the assignment map in claim 8.  But determining, data transfer operations required to implement the assignment map does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Claim 10 recites determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server in claim 9.  But determining the data transfer operations does not go beyond the abstract idea itself. There are no additional components in the claim that would make it significantly more than the abstract idea.

 	Claim 11 recites the same limitations as claim 1 above. Therefore, claim 11 is rejected based on the same reasoning.

 	Claim 12 recites the same limitations as claim 2 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Claim 13 recites the same limitations as claim 3 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Claim 14 recites the same limitations as claim 4 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Claim 15 recites the same limitations as claim 6 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Claim 16 recites the same limitations as claim 7 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Claim 17 recites the same limitations as claim 8 above. Therefore, claim 17 is rejected based on the same reasoning.

 	Claim 18 recites the same limitations as claim 9 above. Therefore, claim 18 is rejected based on the same reasoning.

 	Claim 19 recites the same limitations as claim 10 above. Therefore, claim 19 is rejected based on the same reasoning.
 	Claim 20 recites the same limitations as claim 1 above. Therefore, claim 11 is rejected based on the same reasoning.

Claim Rejections 35 U.S.C. §103
2. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the
  	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

4. 	Claims 1, 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SOMECH et al. (US 2018/0218734 A1) in view of Allen (US Patent No. 9, 633, 073 B1 and further in view of Murase et al. (US 2010/0110491 A1). 

 	Regarding claim 1, SOMECH teaches the method comprising identifying, with one or more processors, data sets commonly owned by an organization, (See SOMECH paragraph [0032], a processor or processors, See SOMECH paragraph [0076-0077], [0094], group the project entities into topics based on similarities between the project entities, project determiner 236 can detect the in-common features between project entities (e.g., from entity features and/or personal features). Project determiner 236 may determine and/or identify similarities for any type of the various entity features), (Examiner interprets that the data set of subjects, concepts, topics, organization tittle under hierarchy within an organization which is equivalent to commonly owned by an organization), See further paragraph [0100].
 	analyzing, with the one or more processors, query logs for the distributed computing system, (See SOMECH paragraph [0033], [0044], accessing user logs of past activity (such as browsing history, for example), which may be stored in user activity data 253 in user profile 250), (Examiner interprets user log of activity (browsing history ) = to keep tracking and link data sets in the query logs);
 	identifying, with the one or more processors, projects with linked data sets in the query logs, (See SOMECH paragraph [0166-0170], query be presented on a user device…history determiner 262 may identify a new or recent participant to join a project…Based on history determiner…automatically sharing the data with the user and/or providing one or more links to the information), (Examiner interprets user log of activity = to keep tracking and link data sets in the query logs).
 	SOMECH does not explicitly disclose a method for optimizing replicated data storage.
 	However, Allen teaches a method for optimizing replicated data storage, (See Allen Col. 6. lines 38-46, Fig. 2, The query processor 212 may be connected to one or more replicated storage locations…the query processor 212 is connected to a data store 214, connected to optimized data store 216 and connected to a remote data 218.).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a method for optimizing replicated data storage of Allen in order to reduce that redundancy in the hierarchical data stored in the one or more data stores, (See Allen Abstract).
 	SOMECH together with Allen does not explicitly disclose automatically storing the commonly owned data sets on a same computing device in a distributed computing system and storing, with the one or more processors, the projects with the most frequently linked data sets on the same computing device in the distributed computing system.
 	However, Murase teaches automatically storing the commonly owned data sets on a same computing device in a distributed computing system, (See Murase paragraph [0048], [0055], The data use frequency setting unit 407 instructs the user to set up the data use frequency that is set in the PC information saving unit 404 and the printer name list saving unit 406. The data use frequency saving unit 408 saves the data use frequency set up by the data use frequency setting unit 407…the printer name list saving unit 406 when the count reaches the data use frequency saved in the data use frequency saving unit 408) and storing, with the one or more processors, the projects with the most frequently linked data sets on the same computing device in the distributed computing system, (See Murase paragraph [0045], [0048], The data use frequency setting unit 407 instructs the user to set up the data use frequency that is set in the PC information saving unit 404 and the printer name list saving unit 406. The data use frequency saving unit 408 saves the data use frequency set up by the data use frequency setting unit 407).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify automatically storing the commonly owned data sets on a same computing device in a distributed computing system and storing, with the one or more processors, the projects with the most frequently linked data sets on the same computing device in the distributed computing system of Murase in order to accesses the information processing apparatus based on the device information acquired by said acquisition unit, and to register the printer into the information processing apparatus, (See Murase Abstract).

 	Claims 11 and 20 and recite the same limitations as claim 1 above. Therefore,
Claims 11 and 20 rejected based on the same reasoning.

 	Regarding claim 9 SOMECH taught the method according to claim 8, as described above.  SOMECH further teaches further comprising determining, with the one or more processors, (See SOMECH paragraph [0032], a processor or processors).
 	SOMECH does not explicitly disclose data transfer operations required to implement the assignment map.
 	However, Allen teaches data transfer operations required to implement the assignment map, (See Allen Col. 3 lines 54-55, transmit duplicate user queries for processing of the user query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify data transfer operations required to implement the assignment map of Allen in order to reduce that redundancy in the hierarchical data stored in the one or more data stores, (See Allen Abstract).

 	Claim 18 recites the same limitations as claim 9 above. Therefore,
Claim 18 rejected based on the same reasoning.
  	
 	Regarding claim 10 SOMECH taught the method according to claim 9, as described above.  
 	SOMECH does not explicitly disclose wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server.
 	However, Allen teaches wherein determining the data transfer operations, (See Allen Col. 3 lines 54-55,, select one or more other storage node to transmit duplicate user queries for processing of the user query), comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server, (See Allen Col. 3 lines 50-55, The query processor may also track the run time for the user query and if the run time exceeds a threshold value the query processor may select one or more other storage node to transmit duplicate user queries for processing of the user query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify disclose wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server of Allen in order to reduce that redundancy in the hierarchical data stored in the one or more data stores, (See Allen Abstract).

 	Claim 19 recites the same limitations as claim 10 above. Therefore, claim 19 rejected based on the same reasoning.

5. 	Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SOMECH et al. (US 2018/0218734 A1) in view of Allen (US Patent No. 9, 633, 073 B1 in view of Murase et al. (US 2010/0110491 A1) and further in view of Cardei et al. (US 7,460,549 B1).

 	Regarding claim 6 SOMECH together with Allen and Murase taught the method according to claim 1, as described above.  
	SOMECH together with Allen and Murase does not explicitly disclose further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects.
 	However, Cardei teaches further comprising using a mixed integer programming model, (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible), to identify clusters of projects based on linear relationships between projects, (See Cardei Col. 6 lines 17-19, nodes 102 are organized in clusters 108 where the cost of communication within a cluster 108 may be lower than between clusters 108).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei See Col. 2 lines 32-34).

 	Claim 15 recites the same limitations as claim 6 above. Therefore,
Claim 15 rejected based on the same reasoning.

 	Regarding claim 7 SOMECH taught the method according to claim 6, as described above.  SOMECH further teaches each cluster has multiple replicas which must be stored on separate servers, data should remain on a server where it is already located where possible, (See SOMECH paragraph [0022], User devices 102a and 102b through 102n can be client devices on the client-side of operating environment 100, while server 106 can be on the server-side of operating environment 100…that any combination of server 106 and user devices 102a and 102b through 102n remain as separate entities.).
 	SOMECH together with Allen and Murase does not explicitly disclose wherein constraints for the mixed integer programming model, include storage and compute capacities for each server, storage and compute requirements of each cluster, cumulative storage and compute requirements for each cluster must not exceed the storage, and compute capacities for the server assigned to the cluster.
 	However, Cardei teaches wherein constraints for the mixed integer programming model, (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible), include storage and compute capacities for each server, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol), storage and compute requirements of each cluster, cumulative storage and compute requirements for each cluster must not exceed the storage, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol) and compute capacities for the server assigned to the cluster, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein constraints for the mixed integer programming model, include storage and compute capacities for each server, storage and compute requirements of each cluster, cumulative storage and compute requirements for each cluster must not exceed the storage, and compute capacities for the server assigned to the cluster of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei See Col. 2 lines 32-34).
 	
 	Claim 16 recites the same limitations as claim 7 above. Therefore,
Claim 16 rejected based on the same reasoning.

 	Regarding claim 8 SOMECH together with Allen and Murase taught the method according to claim 6, as described above.  
 	SOMECH together with Allen and Murase does not explicitly disclose further comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster.
 	However, Cardei teaches further comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster, 
 (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible, See Cardei Col. 17 lines 61-64, Map maps from NR.sup.a to NQ.sup.a, where NQ.sup.m.ltoreq.NQ.sup.a.ltoreq.NQ.sup.M. Another network constraint relates to resource availability and specifies that the allocated network resource for all connections cannot exceed the available limit).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei Col. 2 lines 32-34).

 	Claim 17 recites the same limitations as claim 8 above. Therefore, claim 17 rejected based on the same reasoning.

Allowable Subject Matter
 	Claims 2-5 and 12-14 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Merriman et al. (US 2013/0290249 A1), Systems and methods are provided for managing asynchronous replication in a distributed database environment, while providing for scaling of the distributed database. A cluster of nodes can be assigned roles for managing partitions of data within the database and processing database requests.
 	Agrawal et al. (US Patent No. 10, 691, 700 B1) The replicated storage system can include one or more storage clusters, where each storage cluster includes one or more computing machines that, in conjunction, store one or more tables containing the data.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163